Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 2, 2021.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-21-00470-CR
                                 NO. 14-21-00471-CR


                     IN RE LISA MARIE SEARCY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             212th District Court
                           Galveston County, Texas
                Trial Court Cause Nos. 19CR3596 & 19CR3597

                          MEMORANDUM OPINION

      On August 19, 2021, relator Lisa Marie Searcy filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Patricia Grady,
presiding judge of the 212th District Court of Galveston County, to rule on relator’s
petition for writ of habeas corpus.

      Relator is represented by counsel. A defendant is not entitled to hybrid
representation, and, as a consequence, a trial court is free to disregard any pro se
motions presented by a defendant who is represented by counsel. Jenkins v. State,
592 S.W.3d 894, 902 n.47 (Tex. Crim. App. 2018). Moreover, in the absence of a
right to hybrid representation, relator’s pro se petition for writ of mandamus presents
nothing for this court’s review. See Patrick v. State, 906 S.W.481, 498 (Tex. Crim.
App. 1995); Turner v. State, 805 S.W.2d 423, 425 n.1 (Tex. Crim. App. 1991).

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2